836 F.2d 549
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Edward Morris ADKINS, Petitioner-Appellant,v.Gene SCROGGY, Respondent-Appellee.
No. 87-5765.
United States Court of Appeals, Sixth Circuit.
Dec. 29, 1987.

Before NATHANIEL R. JONES, WELLFORD and BOGGS, Circuit Judges.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not necessary.  Fed.R.App.P. 34(a).


2
This pro se Kentucky state prisoner appeals the district court's judgment denying his 28 U.S.C. Sec. 2254 petition seeking a writ of habeas corpus.  We conclude the district court properly denied the petition.


3
Accordingly, the district court's judgment is hereby affirmed pursuant to Rule 9(b)(5), Rules of the Sixth Circuit, for the reasons set forth in the district court's opinion dated June 10, 1987.